Exhibit 10.2

 


AUGUST 6, 2004

 

BY HAND DELIVERY

 

Francis P. Tally

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA  02421

 


RE:  RETENTION LETTER

 

Dear Frank:

 

You are a highly valuable employee of Cubist Pharmaceuticals, Inc. (“Cubist”). 
Cubist wishes to retain you as an employee, and is therefore willing to make
certain commitments in order to induce you to remain an employee.  This letter
will confirm the agreement between you and Cubist (“Agreement”) in that regard. 
The Agreement is as follows:

 

1.             Definitions.  For the purposes of this Agreement, the following
definitions apply:

 

(a)                                  “Cause” means: (i) you commit of an act of
fraud or misrepresentation in connection with your employment; (ii) you are
convicted of, or plead nolo contendere to, a felony or a crime involving moral
turpitude; (iii) you breach any material obligation under your Proprietary
Information and Inventions Agreement;  (iv) you engage in substantial or
continuing inattention to or neglect of your duties and responsibilities
reasonably assigned to you by Cubist; or (v) you engage in substantial or
continuing acts to the detriment of Cubist or you engage in substantial or
continuing acts inconsistent with Cubist’s policies or practices.

 

(b)                                 “Good Reason” means: (i) the failure of
Cubist to employ you in your current or a substantially similar position such
that your duties and responsibilities are materially diminished without your
consent; (ii) a reduction in your base salary rate and potential annual bonus
without your consent (unless such reduction is in connection with a proportional
reduction in compensation to all or substantially all of Cubist’s employees); or
(iii) a relocation of your primary place of employment more than 20 miles from
your current site of employment without your consent.

 

(c)                                  a “Change of Control” occurs: (i) when any
person or entity other than Cubist or one of its subsidiaries becomes the owner
of fifty percent (50%) or more of Cubist’s common stock or (ii) upon the
effective date of an agreement of

 

1

--------------------------------------------------------------------------------


 

acquisition, merger, or consolidation that has been approved by Cubist’s
stockholders and that contemplates that all or substantially all of the business
and/or assets of Cubist shall be owned or otherwise controlled by another person
or entity upon the effective date of such agreement.

 

2.                                       Severance.  In the event that your
employment is terminated by Cubist for any reason other than for Cause, or by
you for Good Reason, Cubist shall make a one-time, lump-sum payment to you equal
to eighteen (18) months of your then-current base salary on the later of (i)
your termination date or (ii) the eighth day following receipt by Cubist of your
signed release, as more fully described in section 7 below.

 

3.                                       Withholding.  All payments made by
Cubist under this Agreement shall be reduced by any tax or other amounts
required to be withheld by Cubist under applicable law.

 

4.                                       Medical and Dental Benefits.  In the
event that your employment is terminated by Cubist for any reason other than for
Cause, or by you for Good Reason, then Cubist will maintain your medical and
dental insurance coverage for a period of up to eighteen (18) months after the
month in which your employment terminates, provided that you pay the employee
portion for such coverage by making a payment to Cubist during the first five
(5) days of any month in which you elect to continue such coverage.  Except for
any right you have to continue participation in Cubist’s group health and dental
plans as provided herein or under the federal law known as “COBRA,” all employee
benefits shall terminate in accordance with the terms of the applicable benefit
plans as of the date of termination of your employment. The “qualifying event”
under COBRA, which triggers your right to continue your health insurance post
employment, shall be deemed to have occurred on your termination date.

 

5.                                       Acceleration of Options.  In the event
that, within twenty-four (24) months after a Change of Control, your employment
is terminated either (i) by Cubist for any reason other than for Cause or (ii)
by you for Good Reason, then all outstanding unvested stock options and/or
restricted stock awards granted to you under any Cubist stock option plan prior
to the Change of Control shall become exercisable and vested in full, and all
restrictions thereon shall lapse, notwithstanding any vesting schedule or other
provisions to the contrary in the agreements evidencing such options or awards,
and Cubist and you hereby agree that such stock option agreements and restricted
stock awards are hereby, and will be deemed to be, amended to give effect to
this provision.

 

6.                                       No Contract of Employment.  This
Agreement is not a contract of employment for a specific term, and your
employment is “At Will” and may be terminated by Cubist at any time.

 

2

--------------------------------------------------------------------------------


 

7.                                       Employee Release.  Any obligation of
Cubist to provide you severance payments or other benefits under this Agreement
is expressly conditioned upon your reviewing and signing (and not revoking
during any applicable revocation period) a general release of claims in a form
reasonably satisfactory to Cubist.  Cubist shall provide you with the general
release promptly after the date on which you give or receive, as the case may
be, notice of termination of your employment.

 

8.                                       Assignment.  You shall not make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of Cubist.  Cubist may assign its
rights and obligations under this Agreement without your consent. This Agreement
shall inure to the benefit of and be binding upon you and Cubist, and each of
our respective successors, executors, administrators, heirs and permitted
assigns.

 

9.                                       Severability.  If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision hereof shall be valid
and enforceable to the fullest extent permitted by law.

 

10.                                 Miscellaneous.  This Agreement sets forth
the entire agreement between you and Cubist in connection with the subject
matter hereof, and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the subject
matter hereof and any obligations set forth in your employee confidentiality
agreement with Cubist, which obligations shall remain in full force and effect. 
In consideration of the benefits provided to you hereunder, you agree that, in
the event of your termination from Cubist, such benefits shall be in complete
satisfaction of any and all obligations that Cubist may have to you.  This
Agreement may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by you and an expressly authorized
representative of Cubist.  This Agreement may be executed in two counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.  This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts, without regard to its conflicts of laws
principles, and all disputes hereunder shall be adjudicated in the courts of the
Commonwealth of Massachusetts, to whose personal jurisdiction you hereby
consent.

 

3

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign both copies of this letter in
the space provided, at which time this letter will take effect as a binding
agreement between you and Cubist.  Please keep one original for your records and
return one original to me.

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

 

 

Michael W. Bonney

 

 

President and Chief Executive Officer

 

 

Accepted and Agreed:

 

 

 

 

 

By:

/s/ Francis P. Tally

 

 

Name: Francis P. Tally

 

Date: 8/11/04

 

 

4

--------------------------------------------------------------------------------